Title: Abigail Adams to Abigail Adams Smith, 14 August 1795
From: Adams, Abigail
To: Smith, Abigail Adams


          
            My dear Mrs Smith
            Quincy August 14. 1795.
          
          I quitted you with a heavy heart with many reflections upon my mind known only to myself. You ask me why I choose to be separated from my children? To see my children happy around me would be a felicity to me which Providence does not see fit to grant me— Some are called to act their part in a foreign land— Others are

destined to live at a distance where our intercourse must be chiefly by letters— A family harmony would make so essential a part of my happiness that I could never enjoy myself without it— A mere cold civility towards each other would be far from gratifying my ideas of fraternal regard and affection— My own family are few in number but though so much separated the ties of consanguinity are not weakened. I have every reason to believe they are affectionately dear to each other and God grant they may ever continue so; that neither prosperity nor adversity may lead them to neglect or forsake each other but I could have no enjoyment with my family without a thorough harmony. I am sure I had better be where I am, dear as my children and grandchildren are to me than be where I am satisfied I could be of no service to either of them— I find myself advancing in years and the early sentiments and habits which I imbibed are daily more strongly impressed upon me— They are so old fashioned that though they make a part of my enjoyment, they are illsuited to modern style and fashion— Like other old people I am very apt to fancy they are the best and I long for nothing more than to have two very likely boys to educate in the same manner in which I brought up my own sons. One great mistake in the education of youth is gratifying every wish of their hearts. Children should know how to suffer want. They are little capable of knowing how to abound— Their enjoyments are much lessened by it.
          A powerful motive for me to remain here during the absence of your Father is the necessity there is that such care and attention should be paid to our affairs at home as will enable us to live in an humble state of independence whenever your father quits public life which he daily becomes more and more anxious to do. You, my dear daughter, must know that nearly thirty years of the most active part of your father’s life have been devoted to the service of his Country— the pecuniary emoluments of which have never permitted him to live equal to the stations in which he has been placed nor by any means equal to what as a private gentleman with his professional abilities he would have attained if he had not been called into public life. He has lived to see his Country rise to a state of freedom and prosperity and is conscious that the faithful discharge of the part allotted to him has contributed largely to her glory and independence. He has ever sustained the character of the independent freeman of America. Unseduced by the intrigues of France on the one hand neither duped by the Politics of Britain on the other he sought the best interests of America with an undeviating progress

through all her dangers and perils. To an honest heart and an upright mind what must be the feelings to behold faction Intrigue and the worst of foreign politicks with the violence of a whirlwind threatning to lay waste with the pestilence of its breath our Laws, government & Religion, and to involve in all the horrors of war, and in calamities which neither we or our children will ever see an end of, and this for the sake of gratifying the most malicious, and basest, of passions. Revenge. Stirring up hatred and animosities. Family against Family. Parents against Children, & Children against Parents? Destroying the Character of the most honest Fair and independent of men, attributing to them views and motives of which their souls were incapable, men whose consciences hold themselves accountable to a superior Tribunal than an earthly one. Who can refrain from sickning at the prospect, or when we turn our eyes towards our Allies, agonizing for their fate, and whilst we pray for their restoration to peace and order, suplicate Heaven to defend us from like calamities, for from them arises our danger, and to draw us into war with Britain a war which shall appear to be our own act is the whole system of that nation, how much so ever we pretend to be unbelievers, the people who are now running mad are Mesmerized most of them without knowing the secret springs which set them in motion, and this from Charlestown to New Hampshire.
        